                  Case 1:21-cv-00504-AA       Document 7             Filed 04/12/21   Page 1 of 6




     ELLEN F. ROSENBLUM
     Attorney General
     DARSEE STALEY #873511
     J. NICOLE DEFEVER #030929
     Senior Assistant Attorneys General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Darsee.Staley@doj.state.or.us
             Nicole.DeFever@doj.state.or.us

     Attorneys for Intervenor Oregon Water Resources Department




                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



     KLAMATH IRRIGATION DISTRICT,                            Case No. 1:21-cv-00504-AA

                      Movant,                                OREGON WATER RESOURCES
                                                             DEPARTMENT'S UNOPPOSED MOTION
                                                             TO INTERVENE
             v.

     UNITED STATES BUREAU OF
     RECLAMATION,

                      Respondent.
                                Certificate of Compliance with Local Rule 7-1

             The parties conferred on this motion and no party objects to this motion.

                                            Motion to Intervene

             The Oregon Water Resources Department (OWRD) respectfully moves to intervene in

     this matter pursuant to Federal Rules of Civil Procedure Rule 24(a)(2) because OWRD has a

     protectable interest that is not adequately represented by the existing parties and, alternatively,

     under Rule 24(b)(2) because the Motion for Preliminary Injunction is based on an order issued

Page 1 -   OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
           INTERVENE
           39886980
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 1:21-cv-00504-AA            Document 7          Filed 04/12/21   Page 2 of 6




     by the OWRD that is pending review in the Klamath County (Oregon) Circuit Court. In support

     of this Motion, the State relies upon the Rules, the Motion for Preliminary Injunction, the Notice

     of Removal, the Declaration of Darsee Staley which attaches the proposed response pursuant to

     Rule 24(c), and the following Memorandum in Support.

                                            Memorandum in Support

     I.      INTRODUCTION

             Oregon’s comprehensive general stream adjudication for the Klamath River and its

     tributaries has been ongoing for decades. The administrative phase of the Klamath Basin
     Adjudication (KBA), conducted by OWRD, was concluded in 2013. Since then, judicial review

     has been ongoing pursuant to the exclusive jurisdiction vested in the Klamath County (Oregon)

     Circuit Court as the adjudication court.

             Oregon’s interest in the KBA is the core of its interest in this proceeding. The Klamath

     Irrigation District filed the Motion for Preliminary Injunction in the adjudication court and

     argues, as a threshold matter, that federal law mandates that the U.S. Bureau of Reclamation

     comply with the Amended and Corrected Findings of Fact and Order of Determination

     (ACFFOD). Oregon’s water is an essential public resource and OWRD is the state agency

     charged with implementing and enforcing not only the adjudication statutes but also the Water

     Code, the Groundwater Act and all components of the statutory and regulatory scheme.

             OWRD seeks to participate in this Court’s review of the Motion for Preliminary

     Injunction to protect its interest in the integrity of the KBA as the comprehensive and exclusive

     process for determination of the relative rights to use the water of the Klamath River and its

     tributaries including Upper Klamath Lake in Oregon.

     II.     STATUS OF PROCEEDINGS

             The Klamath Irrigation District (KID) filed the Motion for Preliminary Injunction in state

     court on March 29, 2021. The U.S. Bureau of Reclamation (Bureau) filed its Notice of Removal


Page 2 -   OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
           INTERVENE
           39886980
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                   Case 1:21-cv-00504-AA       Document 7             Filed 04/12/21   Page 3 of 6




     on April 5, 2021. The Court held a status conference on April 8, 2021, and has set the hearing

     for April 28, 2021.

              OWRD seeks to participate as a party-respondent and to oppose the Motion for

     Preliminary Injunction to the extent it asks this Court to rule on the validity of the ACFFOD, or

     on the scope and attributes of any claims determined in the ACFFOD, or on anything else that

     might interfere with the orderly continuation of the judicial review process in the adjudication

     court.

     III.     ARGUMENT
              A.       OWRD is entitled to intervention as a matter of right.

              Rule 24(a)(2) provides that any person is entitled to intervention as a matter of right if the

     motion is timely and demonstrates that the moving party has an interest in the subject matter of

     the action which may, as a practical matter, be impaired or impeded without the prospective

     intervenor’s participation. Fed. R. Civ. P. 24(a)(2); California ex rel Lockyer v. U.S., 450 F.3d

     436, 440 (9th Cir. 2006). In applying this test, the courts have emphasized that it is to be

     construed broadly in favor of applications for intervention. Id.

              The requirement of timeliness is calculated to avoid unreasonable delay. See Blake v.

     Pallan, 554 F.2d 947, 951-52 (9th Cir. 1977); Waller v. Financial Corp. of America, 828 F.2d

     579, 583 (9th Cir. 1987). This motion is timely. OWRD will comply with the current briefing

     schedule and therefore will not cause delay.

              The “interest” component of the test for intervention is applied flexibly. See Citizens for

     Balanced Use v. Montana Wilderness Association, 647 F.3d 893, 897 (9th Cir. 2011) (the

     movant “must establish that the interest is protectable” and “a relationship [with] the claims at

     issue.”). Here, OWRD’s interest in the subject matter of the action is clear. The basis for the

     Motion for Preliminary Injunction is an order issued by OWRD. OWRD is defending the

     findings and conclusions of the order on judicial review in state court and has an interest in


Page 3 -    OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
            INTERVENE
            39886980
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                 Case 1:21-cv-00504-AA       Document 7             Filed 04/12/21   Page 4 of 6




     ensuring the preservation of the statutory framework that OWRD is charged with implementing

     and enforcing.

            The question of whether the movant’s interest will be impaired or impeded is decided on

     a practical basis, considering whether the decision would have a substantial effect on the

     prospective intervenor’s interest including the creation of precedent. See e.g., California ex rel

     Lockyer, 450 F.3d at 442 (stating the general rule); Smith v. Pangilinan, 651 F.2d 1320, 1325

     (9th Cir. 1981) (stare decisis effect of the court’s judgment can provide the basis for

     intervention). Here, any decision that implicates a “pre-judgment” of the determined claims
     under review in the adjudication—even unintentionally—will impair and impede the

     adjudication process.

            KID and the Bureau are claimants, contestants and exceptors in the adjudication process.

     OWRD’s role is markedly different and in many instances is not fully aligned with either party.

     Rather, OWRD advocates for the proper interpretation of state law and the application of that

     law to facts developed in the administrative process. Here also, OWRD’s perspective will not

     necessarily be represented by the existing parties. The Supreme Court has held that the

     inadequate representation requirement is satisfied if representation of the prospective

     intervenor’s interest “may be” inadequate, and that the burden of demonstrating this possibility

     “should be treated as minimal.” Trbovich v. United Mine Workers of America, 404 U.S. 528,

     538 n.10 (1972).

            B.        Alternatively, OWRD should be granted permissive intervention.

            Rule 24(b)(2) provides that, “[o]n timely application, the court may permit a federal or

     state government officer or agency to intervene if a party’s claim or defense is based on” an

     order issued under a statute “administered by the officer or agency.” Fed. R. Civ. Pro. 24(b)(2).

     The decision whether to grant such an application rests with the court’s discretion. Fed. R. Civ.

     Pro. 24(b)(3). In exercising its discretion, the court considers “whether the intervention will

     unduly delay or prejudice the adjudication of the original parties’ rights.” Id.
Page 4 - OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
         INTERVENE
         39886980
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 1:21-cv-00504-AA         Document 7             Filed 04/12/21   Page 5 of 6




             Generally, permissive intervention rests on three conditions: (1) there must be

     independent grounds for jurisdiction, (2) the motion must be timely, and (3) there must be a

     common question of law or fact. See Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998)

     (citing Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996)). These

     conditions are satisfied here.

             First, assuming this Court has jurisdiction over the Motion for Preliminary Injunction, it

     has jurisdiction to consider OWRD’s responsive arguments. Second, OWRD’s request for

     intervention is timely, will not cause delay in the existing schedule, and no party opposes
     OWRD’s participation as a party. Third, OWRD will address the state law asserted by KID as

     grounds for the Motion for Preliminary Injunction.

             As for the additional question of whether granting intervention causes delay or prejudice

     to the original parties, OWRD is aware of no basis for concern. OWRD has met the current case

     schedule by submitting its response to the Motion for Preliminary Injunction, along with this

     motion to intervene, on the date agreed upon by the Bureau and will file it promptly after the

     Court rules. OWRD will abide by the schedule set by the Court. The matter has been pending

     before the Court for only one week and the parties’ consent to intervention supports the

     conclusion that OWRD’s participation will not prejudice the rights or interests of KID or the

     Bureau.

     //

     //

     //

     //

     //

     //

     //

     //
Page 5 -   OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
           INTERVENE
           39886980
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 1:21-cv-00504-AA          Document 7             Filed 04/12/21   Page 6 of 6




     IV.     CONCLUSION

             For the reasons above, OWRD respectfully requests that the Court grants its motion to

     intervene as a matter of right or, in the alternative, for permissive intervention.

             DATED April 12 , 2021.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General




                                                               s/ Darsee Staley
                                                           DARSEE STALEY #873511
                                                           J. NICOLE DEFEVER #030929
                                                           Senior Assistant Attorneys General
                                                           Trial Attorneys
                                                           Tel (971) 673-1880
                                                           Fax (971) 673-5000
                                                           Darsee.Staley@doj.state.or.us
                                                           Nicole.DeFever@doj.state.or.us
                                                           Of Attorneys for State of Oregon




Page 6 -   OREGON WATER RESOURCES DEPARTMENT'S UNOPPOSED MOTION TO
           INTERVENE
           39886980
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
